NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GEORGE SUMMERS, JR.,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )   Case No. 2D17-3134
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Michael Ufferman, Tallahassee, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and KHOUZAM and SMITH, JJ., Concur.